DISSENTING OPINION
Mollison, Judge:
I dissent from the conclusion reached by my colleagues for the reason that I am satisfied that, although a preponderance in weight of the evidence may indicate that the involved balls are chiefly used by children, it also shows that such use is primarily and predominantly in connection with physical exercise and that such amusement as the children may derive therefrom is an incidental and secondary element of their use. I believe that the record thus demonstrates a primary design for use of the balls in physical *202exercise which takes them out of the purview of paragraph 1513 and brings them into that of paragraph 1502.